Citation Nr: 0941489	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  03-09 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from August 1973 to August 
1975.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal, in part, from an August 2002 
decision by the RO which denied entitlement to TDIU.  

In February 2004, the Board denied the Veteran's claim for an 
initial schedular evaluation in excess of 30 percent for 
irritable bowel syndrome (IBS) and gastroesophageal reflux 
disease (GERD) and TDIU, and he appealed that decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In September 2004, the Court 
granted a Joint Motion for Remand and vacated the February 
2004 Board decision.  Thereafter, the Board remanded the 
appeal for additional development in June 2005, and March 
2006.  

In December 2006, the Board denied the claim for an increased 
rating and TDIU, and the Veteran appealed that decision to 
the Court.  In September 2008, the Court affirmed the Board's 
denial of an initial schedular evaluation in excess of 30 
percent for IBS and GERD, and set aside the decision with 
respect to the TDIU claim on the grounds that the Board did 
not consider the claim on an extraschedular basis.  The Board 
remanded the appeal for additional development in April 2009.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran's service-connected disabilities include IBS 
and GERD, rated 30 percent disabling, and tinea versicolor on 
the back and chest and a surgical scar on the stomach, each 
rated noncompensably disabling.  The combined rating is 30 
percent.  

3.  The Veteran has a high school education and has 
occupational experience as an automotive body welder, medical 
supply technician, mental health assistant, and automotive 
parts salesman; he reportedly last worked in August 1992.  

4.  The Veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5106, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 3.340, 3.341, 4.3, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Prior to initial adjudication of the Veteran's claim for 
TDIU, a letter dated in October 2002, fully satisfied the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA and private 
medical reports identified by him, including all medical 
reports and decisions from the Social Security Administration 
have been obtained and associated with the claims file.  The 
Veteran was examined by VA during the pendency of this appeal 
and was afforded an opportunity for a personal hearing, but 
declined.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  

In this case, the Veteran does not meet the schedular 
criteria for TDIU.  The Veteran's service-connected 
disabilities include IBS and GERD, rated 30 percent 
disabling, and tinea versicolor on the back and chest and a 
surgical scar on the stomach, each rated noncompensably 
disabling.  His combined disability rating is 30 percent.  
The Veteran does not have a single disability rated 40 
percent disabling or a combined rating of 70 percent or more.  
Therefore, he does not meet the threshold requirements for 
TDIU.  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Pursuant to 
38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order 
when there exists such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  

Here, the Veteran's attorney representative argues that the 
Veteran was hospitalized for gastrointestinal problems in 
August 1992 and August 1993, and that at least one VA doctor 
reported that he was physically limited due to pain.  The 
attorney asserts that the evidence of record shows "marked 
interference with employment" and is sufficient to support a 
finding of TDIU on an extraschedular basis.  

Concerning the Veteran's hospitalizations in August 1992 and 
August 1993, the Board notes that the first hospitalization 
in 1992 was to determine the specific nature of his 
gastrointestinal problems.  At that time, service connection 
had not been established for any gastrointestinal disorder, 
and the specific etiology of the Veteran's complaints and 
symptoms was not clear.  As discussed in detail in the 
December 2006 Board decision, the clinical and diagnostic 
findings when hospitalized in 1992 were essentially 
unremarkable and revealed diverticulosis, but no diverticular 
abscess or inflammation of the bowel.  Subsequent diagnostic 
studies in December 1992 revealed a small hiatal hernia with 
spontaneous gastroesophageal reflux and slight prominence of 
the duodenal folds consistent with bulbar duodenitis.  An 
esophagogastroduodenoscopy (EGD) in February 1993, revealed 
erosive esophagitis, duodenitis, GERD, a small hiatal hernia 
and a Schatzki ring.  

The second hospitalization in August 1993, was to undergo a 
Nissen fundoplication procedure to alleviate the Veteran's 
symptoms.  The records showed that the surgery was uneventful 
and that the Veteran reported significant improvement in his 
symptoms thereafter.  While the Veteran has occasional flare-
ups of gastrointestinal symptoms and has been seen 
periodically since 1993, the evidence does not show frequent 
periods of hospitalization.  The Board points out that the 
Veteran was subsequently granted service connection for his 
gastrointestinal problems by VA in 1999, and was assigned a 
temporary total rating for convalescence following his 
surgery in 1993, and a 30 percent evaluation from the date of 
receipt of his claim.  

The Board does not dispute that the Veteran has chronic 
abdominal distress and discomfort, manifested by alternating 
diarrhea and constipation.  However, the records show that 
subsequent to his surgery in August 1993, his 
gastrointestinal symptoms improved significantly and are well 
controlled with medication.  When examined by VA in November 
2005, the examiner indicated that the Veteran's 
gastrointestinal disorders were stable and that while he had 
daily alternating diarrhea and constipation with abdominal 
distress, it did not render him unemployable from physical or 
sedentary type work.  The Veteran has not required frequent 
periods of hospitalization since his surgery in 1993, nor 
does the objective evidence of record show that his physical 
activities due to his gastrointestinal disorders, is impaired 
beyond that contemplated by the 30 percent evaluation 
currently assigned.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

The Board notes that the November 2005 VA medical opinion is 
the only opinion of record to address the issue of the 
Veteran's employability based solely on his service-connected 
disabilities, and is the most probative opinion of record.  

While the Veteran contends that he is unemployable, there is 
no competent evidence that his service-connected 
disabilities, alone, render him unemployable.  The evidence 
shows that the Veteran has had chronic back problems for many 
years since an industrial accident in October 1988 (see VA 
note of same date), and that he used a wheelchair from March 
1993 to at least May 1994 due to chronic arthritis and lower 
extremity neurological problems.  (See May 1994 private 
attorney letter).  A letter from a private doctor in May 1993 
indicated that the Veteran was disabled due to generalized 
body pain and weakness, and that he was using a wheelchair to 
get around.  On a VA pain assessment report, dated in 
November 1993, the Veteran reported chronic pain in nearly 
every part of his body, including his head, neck, back, 
stomach, groin, and multiple areas on his upper and lower 
extremities.  

The Board is cognizant that the Veteran was found to be 
totally disabled by the SSA in 1994.  However, his 
unemployability was due to a back disability.  
Parenthetically, the Board notes that an Administrative Law 
Judge in August 1993 found that the Veteran's assertions 
regarding the severity of his gastrointestinal complaints 
were inconsistent with clinical and diagnostic studies of 
record, were "significantly exaggerated" and that he was 
not credible.  (See August 1993 SSA Decision).  

In any event, the evidence shows that the Veteran's IBS and 
GERD are stable and well controlled with medication, and that 
his other noncompensably disabling service-connected 
disabilities are asymptomatic.  The evidence shows that the 
Veteran has additional nonservice-connected disabilities, 
including degenerative disc disease of the cervical and 
lumbosacral spine, chronic obstructive pulmonary disease 
(COPD), restrictive airway disease, hypertension, Hepatitis 
C, and glaucoma which impact significantly on his physical 
activities and his ability to maintain substantially gainful 
employment.  The record also showed that the Veteran had a 
failed L5-S1 diskectomy in 1997, and has been taking 
morphine, oxycodone and other opioid analgesic medications 
ever since.  However, there is no objective or competent 
evidence which shows that his service-connected disabilities, 
alone, renders him unemployable.  In sum, the Veteran's 
service-connected disabilities have not been so severely 
disabling as to have rendered him or the average person 
similarly situated unable to secure or follow substantially 
gainful employment, nor does the evidence of record reflect 
that his service-connected disabilities would render him 
individually unable to follow any substantially gainful 
occupation.  

The Board has considered the lay statement from the Veteran's 
wife and her observations of the Veteran's difficulties due 
to his gastrointestinal problems.  However, as a layperson, 
she is not competent to offer a medical opinion as to the 
degree of severity of the Veteran's service-connected 
disabilities.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board finds that the evidence does not 
demonstrate that the Veteran's service-connected 
disabilities, alone, renders him unable to secure or follow a 
substantially gainful employment.  


ORDER

Entitlement to TDIU is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


